268 S.W.3d 432 (2008)
Marc SINGER, Plaintiff/Appellant,
v.
STARBUCKS CORPORATION, Defendant/Respondent.
No. ED 90792.
Missouri Court of Appeals, Eastern District, Division Four.
September 16, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 3, 2008.
Matthew T. Singer, The Singer Law Firm, St. Louis, MO, for appellant.
Thomas J. Noonan, Noonan & Wiseman, P.C., St. Louis, MO, for respondent.
*433 Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Marc Singer (Singer) appeals from the trial court's judgment granting a motion to set aside a default judgment entered in favor of Starbucks Corporation (Starbucks) on Singer's small claims petition alleging property damage.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).